Citation Nr: 9917256	
Decision Date: 06/23/99    Archive Date: 06/29/99

DOCKET NO.  95-25 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Dissatisfaction with the initial rating action following 
a grant of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), currently evaluated as 
30 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
June 1977. He has been represented throughout his appeal by 
The American Legion.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 1996, by the Columbia, South Carolina Regional Office 
(RO), which granted service connection for PTSD, and assigned 
a 30 percent evaluation effective July 24, 1995; however, 
this rating action denied the veteran's claim for an 
increased rating for his service-connected COPD and for a 
total rating for compensation based on individual 
unemployability.  The notice of disagreement with this 
determination was received in August 1996.  The statement of 
the case was issued in August 1996.  The substantive appeal 
was received in November 1996, to which were attached 
additional medical records.  Thereafter, by a rating action 
of November 1996, the RO increased the evaluation for the 
veteran's PTSD from 30 percent to 50 percent, effective July 
24, 1995 and granted a total rating for compensation based on 
individual unemployablility effective July 24, 1995.  
However, since the veteran has not expressed an intent to 
limit his claim to a 50 percent evaluation, the claim for an 
increased rating for PTSD remains in appellate status.  AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

Following the receipt of additional medical records, 
supplemental statements of the case were issued in July and 
August 1997, confirming the previous denial of the claim for 
an increased evaluation for COPD.  The appeal was received at 
the Board in November 1997.  

In February 1998, the Board remanded the case to the RO for 
further development.  Additional VA treatment records were 
received in May 1998.  A supplemental statement of the case 
was issued in July 1998.  

The Board has rephrased the issue on appeal regarding PTSD in 
light of the holding in Fenderson v. West, 12 Vet. App. 119 
(1999).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's PTSD is manifested by recurrent nightmares, 
flashbacks, intrusive thoughts, irritability, outbursts of 
anger, hypervigilance, and difficulty relating to people.  

3.  The veteran is demonstrably unable to obtain or retain 
employment due to PTSD.  

4.  The veteran's COPD is currently manifested by subjective 
complaints of shortness of breath and dyspnea on exertion, as 
well as a productive cough and mild to moderate ventilatory 
defect (FEV-1 is 88 percent of predicted value, FEV-1/FVC is 
72 percent of predicted value, and DLCO is 78 percent of 
predicted), for which regular antibiotic therapy is 
prescribed.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability evaluation for 
PTSD are met under the criteria in effect prior to November 
7, 1996.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  

2.  The criteria for an evaluation in excess of 30 percent 
for COPD have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996), 
§ 4.97, Diagnostic Code 6604 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds the veteran's claims for increased 
compensation benefits are "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The United States Court of 
Veterans Appeals (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts for the veteran's claims 
have been properly developed and that no further assistance 
is required in order to comply with the duty to assist 
mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  

A.  Factual Background.

The pertinent facts in this case are not in dispute.  The 
records indicate that the veteran entered active duty in 
April 1973; an enlistment examination, conducted in February 
1973, noted that the veteran was hospitalized in 1971 for 
hemoptysis and was diagnosed with severe bronchitis and mild 
COPD.  Among the service medical records is a medical board 
evaluation, conducted in March 1977, indicating that the 
veteran had a history of hemoptysis six weeks prior to 
admission, smoking more than 2 packs of cigarettes per day 
and slight dyspnea on exertion.  The report indicates that 
the veteran was admitted to the hospital in May 1973 with 
bloody sputum, and he was subsequently seen in May and June 
1973 with hemoptysis.  At the time of the medical board 
evaluation, the veteran indicated that he had wheezing in the 
morning, coughed up one glass of green colored sputum per 
day, and sweat after quick movements.  Following an 
examination, it was noted that the veteran's symptoms seemed 
to be progressing and that it was doubtful that he would 
improve.  The pertinent diagnosis was COPD-EPTE-aggravated by 
service.  It was determined that the veteran was unfit for 
duty.  

By a rating action in October 1977, the RO granted service 
connection for COPD; a 10 percent disability rating was 
assigned, effective June 28, 1977.  

Received in April 1981 were VA outpatient treatment reports 
dated from December 1977 to October 1979, reflecting 
treatment for a skin disorder and gastrointestinal disorder.  
A treatment note dated in October 1979 indicates that the 
veteran was seen at the mental health clinic for grief 
reaction due to loss of a girlfriend.  

Received in April 1987 was a VA hospital summary, indicating 
that the veteran presented to a hospital in February 1987 
with a two week history of upper respiratory symptoms that 
was getting worse; it was noted that the symptoms included 
sputum production mostly brown with a slightly reddish tinge 
and recently associated with a right sided pleuritic chest 
pain.  It was also noted that the veteran was treated with 
medication and the right pleuritic chest pain resolved after 
36 hours.  A chest x-ray revealed right middle lobe 
pneumonia.  It was noted that the veteran was advised to 
consult a psychiatrist regarding his atypical anxiety 
neurosis.  The veteran was hospitalized for pneumonia with 
resulting of chest pain, and improvement of symptoms.  The 
pertinent diagnoses were right middle lobe pneumonia; 
bronchiectasis; hyperhidrosis; and atypical anxiety neurosis.  

Received in May 1992 were VA outpatient treatment reports 
dated from June 1990 to March 1992, which show that the 
veteran received treatment for bronchiectasis with bilateral 
rhonchi and inspiratory wheezes.  In June 1991, the veteran 
was seen at the mental health clinic for general anxiety 
disorder.  During a clinical visit in September 1991, the 
veteran complained of difficulty sleeping; on examination, he 
had bilateral rhonchi.  FEV-1 was 3.3 and FVC was 4.3.  The 
pertinent diagnoses were PTSD-chronic anxiety, and 
bronchitis.  

The veteran was afforded a VA compensation examination in 
January 1993, at which time he complained of increasing 
shortness of breath, and chronic cough with productive 
sputum.  On examination, it was noted that the veteran had 
demonstrably active bronchitis.  He had scattered expiratory 
wheezes with purulent sputum.  It was noted that he used 
Albuterol inhaler.  He had an FEV1 of 3.35, FVC of 4.2 and 
FEV was 79.76%.  Breon showed normal airflow without evidence 
of obstructive airway disease; a chest x-ray was negative.  
The pertinent diagnosis was chronic bronchitis with 
bronchospasm.  

In a final rating action in March 1993 increased the 
evaluation for the veteran's COPD from 10 percent to 30 
percent, effective September 23, 1991.  

Received in September 1995 were VA outpatient treatment 
reports dated from March 1994 to August 1995, which show that 
the veteran continued to receive clinical attention and 
treatment for bronchiectasis with bilateral rhonchi and 
wheezes.  The records also indicate that the veteran received 
treatment for a psychiatric disorder, diagnosed as PTSD.  A 
treatment note dated in March 1994 indicates that the veteran 
was evaluated for complaints of irritability, violent 
outbursts, depressed mood, crying spells, and difficulty 
concentrating that had been getting worse in recent months.  
The pertinent diagnoses were major depression, PTSD and lung 
scarring.  During an evaluation in May 1995, it was noted 
that the veteran had problems with recurrent thoughts, 
flashbacks, psychological distress, anhedonia, restricted 
range of affect, sleep disturbance, irritability, anger 
outbursts with violence, difficulty concentrating, and 
hypervigilance; the pertinent diagnoses were PTSD and 
personality disorder.  

Of record is a medical statement from Blanche Williams, 
Ph.D., from the VA medical center in Salisbury, North 
Carolina, dated in October 1995, indicating that the veteran 
was unable to work due to psychiatric illness for which he 
was being treated at the above facility.  Received in October 
1995 were VA outpatient treatment reports dated from November 
1994 to August 1995, reflecting treatment for the veteran's 
lung disorder and symptoms of his PTSD.  The findings from 
these records was previously discussed above.  Subsequently 
received in November 1995 was a VA outpatient treatment 
report, dated in August 1995, reflecting clinical evaluation 
of his COPD that was manifested by loud rhonchi throughout.  

The veteran was afforded a VA compensation examination in 
October 1995, at which time he reported being present when 
another marine shot himself in the head in 1974; he 
accompanied the soldier in the ambulance.  The veteran 
indicated that he had had repeated intrusive thoughts and 
nightmares involving the above-mentioned incident.  The 
veteran also complained of disturbed sleep and waking up 
sweating.  The veteran described flashbacks during the day, 
difficulty concentrating, depression, anxiety and 
irritability.  The veteran also indicated that he had not 
worked since July 11, 1995, and that he was being treated 
with Prozac and Valium.  On mental status evaluation, the 
veteran was described as extremely hyperactive, quite 
irritable and argumentative.  He was oriented in all spheres.  
It was noted that, at times, the veteran calmed down and was 
able to give a coherent history.  He denied unusual thinking; 
he also denied hallucinations.  There was no evidence of 
delusions.  Judgment was good, but insight was poor.  The 
impression was PTSD.  The examiner indicated that the 
veteran's irritability was part of his PTSD.  The examiner 
also indicated that the veteran seemed to have a documented 
stressor, as well as consistent history of symptoms of 
intrusive thoughts, disturbed sleep, associations triggering, 
irritability and social isolation.  He considered the veteran 
to be moderately to severely disabled.  

Received in December 1995 were VA outpatient treatment 
reports dated from November 1994 to November 1995, which show 
that the veteran continued to receive clinical attention and 
treatment for symptoms of his lung disorder.  A treatment 
note dated in November 1995 indicate that the veteran was 
seen for complaints of shortness of breath; pulmonary 
function tests showed FEV1 of 3.46 (88%), FVC of 4.24 (93%), 
TLC of 6.33 (103%), and RV of 2.9.  A chest x-ray revealed no 
acute abnormality.  The impression was no significant 
impairment.  

The veteran was afforded a VA compensation examination in 
January 1996, at which time he complained of shortness of 
breath and dyspnea on exertion.  The veteran indicated that 
usually had a productive cough every morning of sputum, which 
is usually clear and occasionally becomes infected.  He also 
related that he had a lot of congestion and postnasal drip 
and periodic sinus-type headaches.  The veteran stated that 
his activities of daily living were limited significantly by 
his lungs; he was hardly able to walk up a flight of stairs 
or walk from the waiting room to the examining room without 
being subjectively short of breath.  On examining the 
veteran, it was noted that the lungs were essentially clear; 
however, he was forcing his expiration, causing some mild 
expiratory wheezes.  

It was noted that pulmonary function tests, conducted in 
November 1995, revealed a FVC of 4.24, 93% predicted, and 
FEV-1 of 3.04, 88% predicted, an FEF of 75-80%, 52%.  Total 
lung capacity was 6.3 or 103% predicted.  MVV was 88%.  DLCO 
when corrected for alveolar ventilation and hemoglobin was 
84.  His ABG was 7.45, pCO2 was 35, and pO2 was 72, which was 
slightly low.  Bicarbonate was 24, and oxygen saturation was 
89.8%.  He showed a normal flow volume loop.  The official 
reading would show minimally reduced flows at low lung 
volumes.  Otherwise, there was a normal spirometry, and lung 
volumes were normal.  It was noted that a recent chest x-ray 
in November 1995 showed no acute abnormality.  The impression 
was chronic bronchitis by history; possible history of very 
mild asthma; PTSD and some type of neuroses.  The examiner 
stated that it would seem that the veteran was overstating 
his limitations to activities of daily living; he also stated 
that he saw no outward signs of shortness of breath or 
wheezing when the veteran walked from the waiting room to the 
examining room.  The examiner further noted that, while the 
veteran reported that he stopped smoking 10 to 15 years ago, 
the studies were consistent with significant cigarette 
smoking.  The examiner further noted that the veteran's 
descriptions of limitations to his activities did not 
correlate with the objective data; it was recommended that 
the veteran discontinue smoking.  

Received in November 1996 were VA outpatient treatment 
reports dated from July 1995 to October 1996, which show 
continued treatment for the veteran's COPD and PTSD, which 
included individual psychotherapy.  During a therapy session 
in March 1996, it was noted that the veteran continued to 
feel quite upset by other people, but maintained his 
composure better than in the recent past; the examiner noted 
one incident during which the veteran became angry with his 
daughter and grabbed both her and his wife, but he quickly 
released them when he realized he was "doing wrong."  
During a clinical visit in April 1996, the veteran stated 
that he stayed away from people in order to avoid conflicts.  
During a subsequent visit in July 1996, the veteran stated 
that he was doing a lot better since he was not working and 
the pressures were off.  The examiner noted that the 
veteran's mannerisms struck him a bit stranger than formerly.  

Also received in November 1996 was the report of a disability 
examination conducted in January 1996, at which time the 
veteran indicated that while he needed to take medications to 
prevent him from blacking out, the medicines prevented him 
from working.  The veteran indicated that when he started 
receiving treatment for PTSD, he was unable to work so he was 
laid off; he stated that he had to stop working because of 
the medications.  It was noted that the veteran's current 
marriage had lasted for 15 years, and he currently lived with 
his wife and daughter out in the country.  On mental status 
examination, it was noted that his affect was angry, 
irritable and agitated.  His speech was slightly increased in 
rate with normal tone and volume.  He denied any homicidal 
thoughts.  The initial impression was atypical affective 
disorder, depression; PTSD; chronic lung disorder; mixed 
personality disorder; and history of alcohol abuse.  The 
examiner stated that the current symptoms were severe enough 
to preclude consistent gainful employment.  

Received in June 1997 were private treatment reports dated 
from August 1995 to May 1997, indicating that the veteran 
continued to receive clinical attention and treatment for his 
COPD and PTSD which included individual and couple therapy.  
During a clinical visit in October 1995, it was noted that 
the veteran had a low frustration tolerance, but he was 
controlling himself beviorally if not verbally; it was noted 
that he had paranoid thinking and loose speech.  The examiner 
stated that it was evident that the veteran would be unable 
to hold down a job due to the above characteristics.  A 
treatment note dated in June 1996 indicated that the veteran 
had become a bit more relaxed, but he continued to be quite 
irritable, flew off the handle easily, and held and acted on 
grudges; it was observed that his reactions, though still 
often misguided, were less intense.  In July 1996, it was 
noted that the veteran was doing a lot better since he was 
not working.  During a clinical visit in April 1997, it was 
noted that the psychotic components were more and more 
evident with grandiosity expressions; the examiner observed 
that the veteran got obvious pleasure from emotionally 
browbeating and threatening people.  When seen in May 1997, 
the veteran's wife reported that he "goes off" at minimal 
provocation.  

Received in July 1997 was a treatment note dated in June 
1997, indicating that the veteran continued to have chronic 
cough, and chest congestion; he also indicated that he had 
had recurrent pneumonia.  The veteran insisted that smoking 
helped to clear his chest; he complained of sweats, but 
denied fever, weight loss and good appetite.  On examination, 
there was bilateral rhonchi, wheezes and good breath sounds.  
A chest x-ray revealed increased markings diffusely 
consistent with bronchitis, no infiltrates.  FEV1 was 2.5 and 
FVC was 3.3.  The impression was chronic bronchitis, with 
possible bronchiectasis, and progressive decrease in flow; 
smoking cessation was recommended.  

Received in May 1998 were VA outpatient treatment reports 
dated from February 1982 to March 1998, which showed that the 
veteran has received ongoing treatment for COPD and PTSD.  
During a clinical visit in March 1997, it was noted that the 
veteran had mild COPD, and it was recommended that the 
veteran quit smoking but he continued to smoke.  The lungs 
showed some upper airway sounds but he did not appear in 
distress.  A treatment note dated in February 1998 reported 
that the lungs were clear; a chest x-ray revealed no pleural 
abnormality and no definite evidence of bronchial dilatation, 
but the lower lobe showed mild beading.  The impression was 
that beading of the bronchi in the lower lobe suggested 
bronchiectasis; there was however minimal dilatation of the 
individual bronchi.  

B.  Legal analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 
C.F.R. § 4.7.  


I.  Increased rating for PTSD.

The veteran essentially contends that he is entitled to an 
increased rating for his service-connected PTSD.  The veteran 
maintains that the 50 percent disability rating does not 
accurately reflect the current severity of his service-
connected disorder.  It is further maintained that the 
veteran continued to experience nightmares, flashbacks, 
irritability, outbursts of anger and social withdrawal.  It 
is asserted that work related stress aggravated the veteran's 
service-connected disorder.  

Under Diagnostic Code 9411 of the Rating Schedule, prior to 
November 7, 1996, (hereinafter old criteria), a 50 percent 
rating is assigned when the ability to establish and maintain 
effective or favorable relationships with people is 
considerably impaired and by reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment.  A 70 percent rating will be assigned when the 
ability to establish and maintain effective relationships 
with people is severely impaired, and the psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  A 100 percent evaluation is warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior, or where the veteran is demonstrably 
unable to obtain or retain employment.  38 C.F.R. § 4.132, 
Part 4, Code 9411 (before November 7, 1996).  

In Johnson v. Brown, 7 Vet. App. 95 (1994), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals, prior to March 1, 1999) 
(Court) held that the evaluative factors listed as criteria 
for a 100 percent rating under the old criteria of Diagnostic 
Code 9411 represent three independent criteria.  The Court 
further instructed that should the Board determine that any 
one of the three independent criteria has been met, then a 
100 percent rating should be assigned under code 9400 et seq.  

The veteran's psychiatric disorder has been evaluated under 
38 C.F.R. Part 4, Diagnostic Code 9411, which covers PTSD.  
The rating criteria under this code was recently changed 
effective November 7, 1996 (hereinafter new criteria).  The 
Court has held that "Where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to appellant should ... apply 
unless Congress provided otherwise or permitted the Secretary 
... to do otherwise and the Secretary did so."  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Therefore, 
whichever version of the criteria is more favorable to the 
veteran should be applied.  

The new criteria provide that a 50 percent rating will be 
assigned when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing or maintaining effective work and social 
relationships.  A 70 percent rating will be assigned when 
there is occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent rating will 
be assigned when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Part 4, Code 9411(1998).  

Following a review of the evidence of record, we find that 
the old criteria are more favorable to the veteran, and that 
he currently warrants a 100 percent rating under such 
criteria.  Significantly, the veteran continues to experience 
nightmares, flashbacks, difficulty concentrating, depression, 
anxiety, irritability, social isolation and outbursts of 
anger; in fact, during an examination in January 1996, the 
examiner noted one incident during which the veteran became 
angry with his daughter and grabbed both her and his wife, 
but he quickly released them when he realized he was "doing 
wrong."  During a clinical visit in April 1996, the veteran 
stated that he stayed away from people in order to avoid 
conflicts.  During a clinical visit in April 1997, the 
examiner observed that the veteran got obvious pleasure from 
emotionally browbeating and threatening people.  When seen in 
May 1997, the veteran's wife reported that he "goes off" at 
minimal provocation.  

Overall, the clinical record reflects that the veteran 
receives frequent PTSD treatment and participation in 
individual and couple therapy sessions.  Despite such 
treatment, he continues to manifest symptoms of intrusive 
thoughts, difficulty concentrating, social isolation, 
outbursts of anger, irritability and hypervigilance.  It is 
also noteworthy that the doctors have consistently stated 
that the veteran's PTSD have affected his employment; in 
January 1996, the examiner stated that the veteran's symptoms 
were severe enough to preclude consistent gainful employment.  
Again, in July 1996, it was noted that the veteran was doing 
a lot better since he was not working.  Under these 
circumstances, the Board concludes that the evidence shows 
that the veteran is demonstrably unable to obtain or retain 
employment due to PTSD.  Accordingly, the Board finds that 
the evidence supports the assignment of a 100 percent rating 
for PTSD, under the old criteria.  The Board finds that a 
staged rating is not warranted during the appeal period.  
Fenderson.


II.  Increased rating for COPD.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected COPD prior to September 5, 
1996 was evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6600, for chronic bronchitis.  Under  Diagnostic Code 6600 in 
the "old" rating criteria, a 30 percent disability rating 
was warranted for moderately severe chronic bronchitis with 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and beginning chronic airway 
obstruction. 38 C.F.R. § 4.97, Diagnostic Code 6600 (1996).  
The next highest disability rating of 60 percent was 
warranted for severe chronic bronchitis with severe 
productive cough and dyspnea on slight exertion and pulmonary 
function tests indicative of severe ventilatory impairment. 
Id.  The "old" rating criteria did not contain a separate 
diagnostic code for COPD.  

The amended regulations in 38 C.F.R. § 4.97 effective 
September 5, 1996 provided criteria (hereinafter new 
criteria) for COPD under Diagnostic Code 6604.  The new 
criteria under Diagnostic Code 6604 is the same as the new 
criteria for bronchitis under Diagnostic Code 6600. 

Under the new criteria of Diagnostic Code 6604  a 30 percent 
disability rating is provided for COPD for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 56 to 65 percent 
predicted.  The next highest rating of 60 percent is 
warranted for FEV-1 of 40 to 55 percent predicted, or; FEV-
1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

After a careful review of the evidence of record, it is found 
that an increased evaluation for the veteran's service-
connected COPD is not warranted either under the old or new 
criteria.  In this regard, we note that while the veteran 
complains of chronic cough and slight dyspnea, the objective 
evidence does not show a severe productive cough, dyspnea on 
slight exertion, and pulmonary function tests indicative of 
severe ventilatory impairment, which are required for a 60 
percent rating under the old criteria.  Further, a VA 
examination in January 1996 reported FEV-1 of 88 percent of 
predicted value, FEV-1/FVC of 72 percent of predicted value, 
and DLCO of 78 percent of predicted; these findings reflect a 
degree of disability contemplated by the 30 percent 
disability evaluation currently assigned.  While a treatment 
note in June 1997 reported findings suggestive of progressive 
decrease in flow, the objective findings do not show that a 
60 percent disability rating is warranted under the "new" 
criteria.  

In accordance with the reasons and bases as detailed above, 
the Board finds that neither criteria for rating respiratory 
disorders is more beneficial to the veteran, and the 
preponderance of the evidence is against assignment of a 
disability rating in excess of 30 percent for COPD under 
either the old or new criteria.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected COPD.



ORDER

Entitlement to a 100 percent schedular evaluation for 
service-connected PTSD is granted.  

An increased rating above 30 percent for COPD is denied.  




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

